In an action to foreclose a mortgage on real property, defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Westchester County, entered October 8, 1975, as, in denying plaintiffs motion for an examination of defendant in order to frame a complaint, granted that branch of the motion which sought to direct defendant to provide plaintiff with a true copy of the mortgage in question. Order affirmed insofar as appealed from, with $50 costs and disbursements. Plaintiff commenced this action to foreclose a mortgage by the service of a summons without a complaint. He then moved, inter alia, for an order directing defendant to furnish a copy of the mortgage which, he alleges, was prepared by defendant and which was to have been recorded by him. It has never been recorded and plaintiff avers that he does not have a copy thereof. The order entered by Special Term, directing defendant to provide plaintiff with a true copy of the mortgage, was properly made (see CPLR 3102, subd [c]). Latham, Acting P. J., Damiani, Christ, Shapiro and Titone, JJ., concur.